Citation Nr: 1608728	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 22, 2009 for education benefits under the provisions of 38 United States Code (U.S.C.) Chapter 30. 

(The issues of whether new and material evidence has been received to reopen the previously denied claims for entitlement to service connection for Bell's palsy, a left shoulder disorder, a right shoulder disorder, and eczema and entitlement to service connection for chronic sinusitis, sleep apnea, and a disorder manifested by chest pain are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1995 to June 1999 and subsequent service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The matter is now handled by the RO in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on June 21, 1999. 
 
2.  Ten years from the date of the Veteran's discharge from qualifying active service was June 2009; therefore, the Veteran's basic delimiting period for receiving Chapter 30 educational benefits (Montgomery GI Bill) expired on June 22, 2009. 
 
3.  The Veteran was not prevented from continuing a program of education due to his own physical or mental disabilities during the original eligibility period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond June 22, 2009 for Chapter 30 benefits have not been met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004); Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board notes that the Veteran was provided with a copy of the July 2009 decision denying the benefit claimed.  A statement of the case issued in June 2010 that responded to the arguments and assertions voiced in the Veteran's notice of disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.  

With respect to the 2015 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2015 hearing, the undersigned VLJ fully explained the issue involved.  In addition, the VLJ elicited information from the Veteran regarding his service and his disability that had not yet been submitted.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant, and the Board can adjudicate the claim based on the current record.

The Board finds that appellate review may proceed without prejudice to the Veteran.

II.  Extension of Delimiting Date

The Veteran is seeking an extension of the delimiting date beyond June 22, 2009, for educational assistance benefits under Chapter 30, Title 38, United States Code.  He contends that he is entitled to an extension of his Chapter 30 delimiting date based upon physical and mental disability that he claims prevented him from completing a program of education and use of his benefits. 

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. § 3001 (West 2014). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a Veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2015).

The Veteran had active military service from June 1995 to June 1999.  The Veteran had additional periods of service in the Reserve.  Based upon the Veteran's period of active service, his basic period of eligibility for receiving Chapter 30 educational benefits ended on June 22, 2009.  

The Board notes that for purposes of Chapter 30 education benefits, the term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  The term "active duty" does not include any period during which an individual served under the provisions of 10 U.S.C. § 511(d) pursuant to an enlistment in the Army National Guard or the Air National Guard, or as a Reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.7020(b)(1).

The Veteran has argued that he had a later period of service that qualified him for an extension of the delimiting date; however, the Veteran's period of service subsequent to June 1999 was in the Reserves, and therefore, does not qualify as "active duty" for the purposes of Chapter 30 education benefits.

The file does not indicate that the Veteran's last discharge or release was from a shorter period of active duty.  Furthermore, although the Veteran has asserted he was medically discharged, the file also does not indicate that the Veteran's active duty was shorted due to: discharge because of a service-connected disability, a medical condition that preexisted such service and that VA determines is not service connected, hardship, or was involuntary for the convenience of the government.  To the extent that the Veteran is claiming entitlement due to "hardship," the Board notes that the evidence does not suggest that the Veteran's period of service was shortened due to hardship.  Therefore, applying the ten year from discharge delimiting date rule, a delimiting date of June 22, 2009, is appropriate in this case.  See 38 C.F.R. 21.7050(a).

VA shall grant an extension of the applicable delimiting period provided that a Veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a Veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  Medical evidence must clearly establish that such a program of education was medically infeasible.  Id. 

Extension requests are subject to timeliness restrictions.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  An extension may also be granted when a claimant establishes good cause for an untimely request.  38 C.F.R. § 21.1033(e).

VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a Veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).

In June 2009, the Veteran filed a request for an extension of his delimiting date.  The Board notes that he submitted a timely application for an extension of the delimiting date, as his request was received in June 2009, within one year of the delimiting date.  See 38 C.F.R. § 21.1033.

The Veteran has also asserted that due to his back disability, he was unable to continue his education program.  He reported that he was not able to utilize his education benefits after his discharge from the military because he was not well enough to attend school and he also had to care for his children.

However, the Board finds that the Veteran's circumstances were not such that an extension can be granted.  Under 38 C.F.R. § 21.7051, an extension of the delimiting date may be granted if the Veteran was prevented from initiating or completing the chosen program during the original period due to physical or mental disability.  Unfortunately, the evidence does not indicate that the Veteran was prevented from using his educational benefits due to any physical or mental disability. 

A review of the records reveals an August 2000 letter from the Veteran's treating physician, indicating that the Veteran suffered a back injury during service in June 2000 after falling backward onto cement tires.  It was noted that as a result, he was undergoing diagnostic testing and physical therapy.  He was also under the following restrictions: no lifting more than 20 pounds, no repetitive bending, no prolonged standing or walking, and no running.  However, the Veteran was not medically discharged from service.  The Veteran's personnel records indicate that he was honorably discharged for completion of required active service and transferred to Inactive Ready Reserve (IRR) in July 2001 and then honorably discharged from IRR in August 2002.

The Veteran was afforded a VA examination in July 2003.  It was noted that the Veteran was not employed, but was taking online classes.  After examination, the examiner stated that the Veteran had apparent exaggeration of painful symptoms to very light touch on his neck and back.  He had decreased ranges of motion with very little effort displayed; however, it was noted that as the Veteran was leaving the clinic, he turned his head 90 degrees to the right with a quick and easy maneuver with no apparent discomfort.  X-rays were normal.  

The Veteran was afforded a VA examination in July 2006.  It was noted that the Veteran had been working as a pharmacy technician for a year.  It was also noted that he worked regularly and did not miss any work because of headaches.  The Veteran was also reported to be able to drive.

The Veteran was afforded a VA examination in December 2006.   It was noted that he was working, but had missed about 15 days of work in the past year due to his back disability.  

The Veteran was afforded a VA examination in August 2008.  It was noted that he stopped working due to problems with his knees, back, feet, ankles, headaches, and difficulty breathing.  However, after examination, the examiner opined that there was mild functional impairment due to the Veteran's neck and back disabilities.

Subsequent VA treatment records and examination reports associated with the Veteran's claims file do not clearly establish a program of education was medically infeasible.

On review, it appears that the Veteran had the opportunity to choose to use his Chapter 30 benefits during any period prior to June 22, 2009, but he made a decision to instead pursue other career opportunities, specifically employment as a pharmacy technician, and to care for his children.  Additionally, although the Veteran has physical and mental disabilities, the evidence of record does not clearly establish that pursuing a program of education was medically infeasible.  Accordingly, the Board finds that the Veteran does not meet the requirement of physical or mental disability that prevented from initiating or completing his educational program and, therefore, his request for an extension of the delimiting date must be denied.  See 38 C.F.R. § 21.7051.

While the Board recognizes the Veteran's claim that a mental and physical disability prevented him from completing his chosen program of education within the applicable eligibility period, there is no medical evidence to establish that fact.  The regulation requires that it be clearly established by medial evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2015).  The evidence in this case weighs against any such finding. 

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Unfortunately, the law does not permit an extended delimiting date in the circumstances described by the Veteran.  Accordingly, the claim for extension must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of educational assistance benefits under 38 U.S.C. Chapter 30, beyond June 22, 2009, is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


